Herrick, J.:
I think the judgments against James Meeker, in satisfaction of which the surplus arising from the proceeds of the foreclosure action were paid, were legal and valid judgments.
Assuming that the notes given by the Meeker, Spotten & Meeker Company were invalid and not binding upon the corporation, still, it seems to me that Meeker was bound, under his indorsement of the notes issued by the corporation in exchange for the notes of Meeker, Spotten & Meeker, upon which notes the judgment debtor, James Meeker, was liable.
The notes issued by the corporation were given for his benefit, and when he thereafter indorsed them he was estopped from asserting their invalidity or denying his liability thereon as an indorser; by his indorsement he guaranteed the validity of those notes as well as their payment. (Shaw v. Outwater, 77 Hun, 87, and *44cases cited; Delaware Bank v. Jarvis, 20 N. Y. 226; Morford v. Davis, 28 id. 481; Turnbull v. Bowyer, 40 id. 456; White v. Continental National Bank, 64 id. 316.)
And he would have no defense to actions brought against him as an indorser upon such notes, and the judgments recovered thereon are legal and valid judgments.
The orders appealed from should be affirmed, with ten dollars costs and disbursements.
All concurred.
Orders appealed from affirmed, with ten dollars costs and disbursements.